DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 05/18/2022, are acknowledged. 

Response to Arguments
Applicant’s remarks with respect to 35 USC 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 7-9, that the prior art of record fails to teach or disclose all elements of the claimed invention either alone or in combination. More specifically, applicant argues on p. 8, that the prior art of record does not teach the selection of a diagnosis to be made, but rather a target view to be imaged, however, the claim language under its broadest reasonable interpretation does not encompass the selection of a diagnosis to be made, but rather, encompasses the selection of a sequence of views of a target area of an organ for a diagnosis to be made. Applicant is relying on the language of diagnostic workflow to imply the selection of a diagnosis to be made, however, in context the claim recites “selecting a predetermined ultrasound diagnostic workflow…”, wherein under its broadest reasonable interpretation encompasses the selection of a workflow for the purposes of diagnosis, not the selection of a specific diagnosis. Applicant goes on to argue that the prior art of record does not teach or disclose the step of a selection of a diagnostic workflow, however, as stated in the final rejection mailed 12/13/2021, applicant’s specification states (Para [0011], “The method further includes selecting a first one of the views in the sequence and presenting guidance, such as visual guidance, in a display of the computing system for the selected first one of the views. Nouri teaches (Col. 16, lines 30-35, “In some embodiments, the ultrasound image contains an anatomical view selected from the group consisting of: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and apical long axis (ALAX) anatomical view.”)  This group of anatomical views is seen as a sequence from which a variety of anatomical views is selected. Additionally, Nouri refers to “real-time ultrasound image acquisition” in Col. 19, beginning at line 17, which implies an image stream of updating views of a target, and further discloses “displaying a plurality of composite images in real time” in Col. 20, beginning at line 24. 
Applicant argues on p. 8, that examiner has interpreted “sequence” unreasonably due to the reading of the word alone in the absence of the other claim elements, however, this is incorrect. The claim language recites “the workflow comprising a sequence of views of a target area of an organ”, “selecting a first one of the views in the sequence and presenting guidance”, “acquiring imagery…the selected first one of the views in the sequence”, “selecting a different one of the views in the sequence as a substitute”, “wherein the different one of the views in the sequence”, examiner considers all claim elements in combination when giving them their broadest reasonable interpretation. The claims recite limitations that given their broadest reasonable interpretation encompasses successive image views of the target area of an organ, this is due to the broad nature of the claim language when sequence is read in combination with other claim elements. Although Nouri does not explicitly teach the group of anatomical views cited from Col. 16 as a “sequence”, Nouri in view of Canfield discloses the views being selected in sequence.
Applicant argues on p. 8, that the prior art of record neither teaches nor discloses the selection of a substitute view from the diagnostic view sequence in response to the detection of an anomalous feature. However, as presented in the previous office action Nouri in combination with Canfield teaches a guidance plan based on real-time ultrasound images (Para [0127], “It should be appreciated that the instruction need not originate from a guidance plan. For example, as discussed above, a neural network may be configured to directly output an instruction based on a received ultrasound image. In this example, the output instruction may be directly provided and the act 906 of generating a guidance plan may be omitted” Wherein the guidance instructions are not dependent on the view sequence, but rather, dependent on the current ultrasound image, thus presenting different guidance in the display as taught by Nori) and the detection of an anomalous feature and presenting alternate guidance in response to the detected anomalous feature (Abstract, “the first neural network may be configured to identify an anatomical feature in the image frame. An indication of the anatomical feature may be provided a second neural network. The second neural network may then determine an anatomical measurement to be obtained based, in part, on the feature identified. The processors may be further configured to cause an indicator of the anatomical measurement to be obtained to be displayed on a user interface”; (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature; (Para [0024], “Neural networks implemented herein may also be configured to analyze input data in the form of the identified anatomical features, anatomical measurements, binary movement classifications and/or fetal position determinations, and based on this input, determine a next step in an adaptive scan protocol.”, wherein the next step of scan protocol is presented in lieu of guidance for the current scan, this includes a next one of the views) as taught by Canfield. 

Claim Objections
Claims 1, 2, 8, 14 and 15 are objected to because of the following informalities:  
Claim 1: the punctuation comma at the end of line 9 should be removed.
Claim 2: the limitations should be connected with a semi-colon punctuation with the word “and” for connecting the last limitation only. Claim 2 should be corrected to --…identifying...the target area of the organ; selecting…a next one of the views; presenting…the identified measurement; and presenting….the next one of the views.--. The same objection applies to claim 15.
Claim 8: the punctuation comma at the end of lines 7 and 17 should be removed.
Claim 14: the punctuation comma at the end of line 12 should be removed.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “more optimal view of the target area of the organ”, however, the specification does not provide sufficient support for what is considered to be a “more optimal” view. Through consideration of these limitations, examiner has reviewed the specification and has found that the closest support is (Para [0021], “In this way, the operator of the ultrasound diagnostic computing system deviates from the original planned sequence of the workflow mid procedure to provoke the acquisition of a more optimal view of the target area in consequence of the detected association.”)
Therefore, the claims fail to comply with the written description requirement. 
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “more optimal” in claims 1, 8, and 14 is a relative term which renders the claim indefinite. The term “more optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The claims recite “more optimal view of the target area of the organ”, however, the specification does not provide sufficient support for what is considered to be a “more optimal” view. Through consideration of these limitations, examiner has reviewed the specification and has found that the closest support is (Para [0021], “In this way, the operator of the ultrasound diagnostic computing system deviates from the original planned sequence of the workflow mid procedure to provoke the acquisition of a more optimal view of the target area in consequence of the detected association.”) For the current purposed of examination, examiner interprets “more optimal” to mean a view necessary for proper diagnosis. 
Clarification is needed. 
The dependent claims of the above rejected claims are rejected due to their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nouri (US 10993697), in view of Canfield (WO 2019201726).
	
With respect to Claim 1, Nouri discloses in at least Figs. 1, 4, and 7A-H, An ultrasound guidance dynamic progression method (Para [0011]) comprising: 
selecting a predetermined ultrasound diagnostic workflow (Para [0086], “the at least one processor is configured to receive medical information about the subject and identify a target anatomical view of the subject to image based on the received medical information about the subject”; (Para [0089], “obtaining the ultrasound image containing the target anatomical view comprises guiding an operator of the ultrasound device to obtain the ultrasound image containing the target anatomical view.” Wherein a predetermination of the ultrasound diagnostic workflow is based on the subjects medical information) in memory (Para [0076], “the computing device 104 may comprise one or more storage elements (such as a non-transitory computer readable medium) to, for example, store instructions that may be executed by the processing element(s) and/or store all or any portion of the ultrasound data received from the ultrasound device 102.”) of an ultrasound diagnostic computing system, the workflow comprising a sequence of views of a target area of an organ (Para [0022], “the at least one processor is configured to guide capture of the ultrasound image at least in part by generating a guidance plan for how to guide an operator of an ultrasound device to capture the ultrasound image containing the target anatomical view… the at least one processor is configured to guide capture of the ultrasound image at least in part by identifying an anatomical view contained in the other ultrasound image using a deep learning technique.” Wherein the guidance plan is a sequence of instructions to guide the user in obtaining the target anatomical view, and wherein deep learning techniques require a training and validation set, thus, in this case the determination of a target organ view is performed by comparison of stored target views of organs with images captured by the probe; (Para [0105], “a method for training a convolutional neural network using statistical prior knowledge. The method comprises (a) receiving a training set comprising a plurality of medical images of a plurality of subjects and a training annotation associated with each of the plurality of medical images; (b) receiving statistical prior knowledge of the plurality of the medical images, wherein the statistical prior knowledge comprises statistics associated with variability of the medical images arising from naturally occurring structures of the plurality of subjects; and (c) training the convolutional neural network, using the training set, by incorporating the statistical prior knowledge.”)
selecting a first one of the views in the sequence and presenting guidance in a display of the computing system for the selected first one of the views (Para [0068], “the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information. Example anatomical views that may be identified include: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and an apical long axis (ALAX) anatomical view…. the medical information may include an indication that the subject has symptoms of congestive heart failure (such as recently experiencing paroxysmal nocturnal dyspnea). In this example, an anatomical view associated with the heart (such as the PLAX anatomical view) may be identified as the appropriate view to be captured”; (Para [0037], “the method may further include providing at least one instruction (or one set of instructions) to an operator of the ultrasound device indicating how to reposition the ultrasound device… the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator's mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device). Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,” “MOVE UP,” “MOVE DOWN,” “MOVE LEFT,” and “MOVE RIGHT.”); 
acquiring imagery in the computing system in association with the selected first one of the views in the sequence (Para [0069], “the operator may be provided one or more instructions (e.g., a sequence of instruction) to reposition the ultrasound device on the subject such that the ultrasound device is properly positioned on the subject to capture the target anatomical view.”); 
detecting an anomalous feature of the target area of the organ (Para [0148], “In act 1304, the computing device may identify a target anatomical view based on the received medical information. The computing device may analyze the received medical information to identify one or more organs that may be functioning abnormally.” Wherein the abnormal feature is one or more abnormal medical parameter as disclosed in Nouri (Para [0050])); and, 
selecting a different one of the views in the sequence as a substitute for a next one of the views (Para [0127], “It should be appreciated that the instruction need not originate from a guidance plan. For example, as discussed above, a neural network may be configured to directly output an instruction based on a received ultrasound image. In this example, the output instruction may be directly provided and the act 906 of generating a guidance plan may be omitted” Wherein the guidance instructions are not dependent on the view sequence, but rather, dependent on the current ultrasound image, thus presenting different guidance in the display;
wherein the different one of the views in the sequence is a more optimal view of the target area of the organ (Para [0068], “the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information. Example anatomical views that may be identified include: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and an apical long axis (ALAX) anatomical view…. the medical information may include an indication that the subject has symptoms of congestive heart failure (such as recently experiencing paroxysmal nocturnal dyspnea). In this example, an anatomical view associated with the heart (such as the PLAX anatomical view) may be identified as the appropriate view to be captured” wherein the appropriate view to be captured is an optimal view, and wherein the guidance of a probe to obtain relevant views for the diagnosis of the organ is utilized to obtain optimal views of the target area of an organ)
However, Nouri does not teach the selection of a different anatomical imaging view is responsive to the detection and further presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views. 
	In the analogous field of adaptive ultrasound scanning, Canfield discloses responsive to the detection and further presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views (Abstract, “the first neural network may be configured to identify an anatomical feature in the image frame. An indication of the anatomical feature may be provided a second neural network. The second neural network may then determine an anatomical measurement to be obtained based, in part, on the feature identified. The processors may be further configured to cause an indicator of the anatomical measurement to be obtained to be displayed on a user interface”; (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature; (Para [0024], “Neural networks implemented herein may also be configured to analyze input data in the form of the identified anatomical features, anatomical measurements, binary movement classifications and/or fetal position determinations, and based on this input, determine a next step in an adaptive scan protocol.”, wherein the next step of scan protocol is presented in lieu of guidance for the current scan, this includes a next one of the views).
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri with the selection of a different anatomical imaging view in response to the detection of an abnormal anatomical feature and the presentation of a different guidance in lieu of guidance for the first view as taught by Canfield. 
	The motivation being to ensure proper investigation of all abnormalities within an organ of interest for accurate diagnosis. 

With respect to Claim 2, Nouri teaches in at least Figs. 1, 4, and 7A-H, The method of claim 
However, Nouri does not teach wherein the selection of the different one of the views comprises: 
identifying a measurement to be performed based upon the detection of the anomalous feature of the target area of the organ; and, 
selecting the different one of the views in the sequence based upon an association with the identified measurement as a substitute for a next one of the views; and, 
presenting the different one of the views as a substitute for the next one of the views in order to perform the identified measurement and presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views.
In the analogous field of adaptive ultrasound scanning, Canfield discloses wherein the selection of the different one of the views comprises: 
identifying a measurement to be performed based upon the detection of the anomalous feature of the target area of the organ (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination.” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature);
selecting the different one of the views in the sequence based upon an association with the identified measurement as a substitute for a next one of the views (Para [0010], “Each of the determinations made by the neural network and the activity/positioning modules can be fed into a second neural network configured to, based on the received inputs, recommend a next fetal measurement to be acquired and/or anatomical feature to be imaged. In some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0024], “Neural networks implemented herein may also be configured to analyze input data in the form of the identified anatomical features, anatomical measurements, binary movement classifications and/or fetal position determinations, and based on this input, determine a next step in an adaptive scan protocol.”) Wherein scan protocol is adaptively changed based upon an association with an identified measurement, thus, a different view is selected); and, 
presenting the different one of the views as a substitute for the next one of the views in order to perform the identified measurement and presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views (Abstract, “the first neural network may be configured to identify an anatomical feature in the image frame. An indication of the anatomical feature may be provided a second neural network. The second neural network may then determine an anatomical measurement to be obtained based, in part, on the feature identified. The processors may be further configured to cause an indicator of the anatomical measurement to be obtained to be displayed on a user interface”; (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination.” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature).

	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri with the identification of a measurement to be performed, the selection of a different anatomical view in response to detection of an abnormality, and presenting a different anatomical view as a substitute for the next one of the views to perform the identified measurement as well as a different guidance protocol as taught by Canfield. 
	The motivation being to have an accurate and thorough imaging method that adapts to unforeseen abnormalities within a subject.  

With respect to Claim 3, Nouri teaches in at least Figs. 1, 4, and 7A-H, The method of claim 1, wherein the anomalous feature of the target area of the organ is a presence of a visible feature in the acquired imagery (Para [0075], “identifying the at least one anatomical feature comprises identifying an anatomical feature selected from the group consisting of: a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung.”)

With respect to Claim 4, Nouri teaches in at least Figs. 1, 4, and 7A-H, The method of claim 1.
However, Nouri does not teach wherein the anomalous feature is an absence of a visible feature in the acquired imagery.
In the analogous field of adaptive ultrasound scanning, Canfield teaches wherein the anomalous feature is an absence of a visible feature in the acquired imagery (Para [0025], “The neural network can be machine- trained to identify one or more bodily features, such as various bones, organs and/or cavities, and output an indication of the presence and/or absence thereof, along with any measurements of such features obtained via ultrasound imaging.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the adaptive image acquisition of Nouri with the detection of the anomalous feature as the absence of an anatomical feature as taught by Canfield.  
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level. 

With respect to Claim 5, Nouri teaches in at least Figs. 1, 4, and 7A-H, The method of claim 3, wherein the visible feature is correlated in memory of the computing system with a disease (Para [0150], “the computing device may generate a diagnosis of a medical condition of the subject using the ultrasound image containing the target anatomical view…. The computing device may combine the information regarding the medical parameters with other information (such as the medical information about the subject received in act 1302) to diagnose a medical condition of the subject….It should be appreciated that the computing device may be configured to diagnose any of a variety of medical conditions such as: heart conditions (e.g., congestive heart failure, coronary artery disease, and congenital heart disease), lung conditions (e.g., lung cancer), kidney conditions (e.g., kidney stones), and/or joint conditions (e.g., arthritis)”; (Para [0216], “he computing device 1502 may send an ultrasound image over the network 1516 to the server 1518 for analysis (e.g., to identify an anatomical feature in the ultrasound image and/or identify an instruction to provide the operator) and receive the results of the analysis from the server 1518. Additionally (or alternatively), the computing device 1502 may communicate with these devices to access information that is not available locally and/or update a central information repository. For example, the computing device 1502 may access the medical records of a subject being imaged with the ultrasound device 1514 from a file stored in the database 1522.”)

With respect to Claim 6, Nouri teaches in at least Figs. 1, 4, and 7A-H, The method of claim 3. 
However, Nouri does not teach wherein the visible feature is an irregular characteristic of a structure of the target area of the organ.
In the analogous field of adaptive ultrasound scanning, Canfield teaches wherein the visible feature is an irregular characteristic of a structure of the target area of the organ (Para [0004], “the system may be configured to improve the accuracy, efficiency and automation of prenatal ultrasound scans, or ultrasound scanning protocols associated with other clinical applications (e.g., cardiac, liver, breast, etc.), for example by identifying specific anatomical features, movement of anatomical features or structures (e.g., fetal movements) and positioning of said anatomical features or structures”; (Para [0005], “systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri with the detection of a visible irregular anatomical structure of a target organ.
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level.

With respect to Claim 8, Nouri teaches in at least Figs. 1, 4, and 7A-H, A data processing system configured for ultrasound guidance dynamic progression, the system comprising: 
a computer (1502) with memory (1512) and at least one processor (1510) (Para [0210], “The computing device 1502 comprises…. a processor 1510, a memory 1512”); 
a display (1508) coupled to the computer (1502) (Para [0210], “The computing device 1502 comprises… a display screen 1508”); 
image generation circuitry (1505) coupled to the computer and the display (Para [0205], “ultrasound circuitry 1505 may be configured to generate ultrasound data that may be employed to generate an ultrasound image.”) Wherein the ultrasound circuitry 1505 is coupled to the computer 1502 which is coupled to the display 1508)
an ultrasound imaging probe comprising a transducer connected to the image generation circuitry (Para [0211], “the ultrasound device 1514 includes a transmitter that transmits a signal to a transmit beamformer which in turn drives transducer elements within a transducer array to emit pulsed ultrasonic signals into a structure, such as a patient. The pulsed ultrasonic signals may be back-scattered from structures in the body, such as blood cells or muscular tissue, to produce echoes that return to the transducer elements.”); and, 
an ultrasound guidance dynamic progression module (1500B) executing in the memory (1507) of the computer (1502), the module comprising program code enabled upon execution by the processor (1501) of the computer (Para [0206], “The memory circuitry 1507 may be used for storing programs and data during operation of the ultrasound system 1500B. The memory circuitry 1507 may comprise one or more storage devices such as non-transitory computer-readable storage media. The processing circuitry 1501 may control writing data to and reading data from the memory circuity 1507 in any suitable manner.”) to perform: 
selecting a predetermined ultrasound diagnostic workflow (Para [0086], “the at least one processor is configured to receive medical information about the subject and identify a target anatomical view of the subject to image based on the received medical information about the subject”; (Para [0089], “obtaining the ultrasound image containing the target anatomical view comprises guiding an operator of the ultrasound device to obtain the ultrasound image containing the target anatomical view.” Wherein a predetermination of the ultrasound diagnostic workflow is based on the subjects medical information) in memory of the computer (Para [0076], “the computing device 104 may comprise one or more storage elements (such as a non-transitory computer readable medium) to, for example, store instructions that may be executed by the processing element(s) and/or store all or any portion of the ultrasound data received from the ultrasound device 102.”), the workflow comprising a sequence of views of a target area of an organ (Para [0022], “the at least one processor is configured to guide capture of the ultrasound image at least in part by generating a guidance plan for how to guide an operator of an ultrasound device to capture the ultrasound image containing the target anatomical view… the at least one processor is configured to guide capture of the ultrasound image at least in part by identifying an anatomical view contained in the other ultrasound image using a deep learning technique.” Wherein the guidance plan is a sequence of instructions to guide the user in obtaining the target anatomical view, and wherein deep learning techniques require a training and validation set, thus, in this case the determination of a target organ view is performed by comparison of stored target views of organs with images captured by the probe; (Para [0105], “a method for training a convolutional neural network using statistical prior knowledge. The method comprises (a) receiving a training set comprising a plurality of medical images of a plurality of subjects and a training annotation associated with each of the plurality of medical images; (b) receiving statistical prior knowledge of the plurality of the medical images, wherein the statistical prior knowledge comprises statistics associated with variability of the medical images arising from naturally occurring structures of the plurality of subjects; and (c) training the convolutional neural network, using the training set, by incorporating the statistical prior knowledge.”); 
selecting a first one of the views in the sequence and presenting guidance in a display of the computer for the selected first one of the views (Para [0068], “the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information. Example anatomical views that may be identified include: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and an apical long axis (ALAX) anatomical view…. the medical information may include an indication that the subject has symptoms of congestive heart failure (such as recently experiencing paroxysmal nocturnal dyspnea). In this example, an anatomical view associated with the heart (such as the PLAX anatomical view) may be identified as the appropriate view to be captured”; (Para [0037], “the method may further include providing at least one instruction (or one set of instructions) to an operator of the ultrasound device indicating how to reposition the ultrasound device… the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator's mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device). Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,” “MOVE UP,” “MOVE DOWN,” “MOVE LEFT,” and “MOVE RIGHT.”); 
acquiring imagery in the computer in association with the selected first one of the views in the sequence (Para [0069], “the operator may be provided one or more instructions (e.g., a sequence of instruction) to reposition the ultrasound device on the subject such that the ultrasound device is properly positioned on the subject to capture the target anatomical view.”);
 detecting an anomalous feature of the target area of the organ (Para [0148], “In act 1304, the computing device may identify a target anatomical view based on the received medical information. The computing device may analyze the received medical information to identify one or more organs that may be functioning abnormally.” Wherein the abnormal feature is one or more abnormal medical parameter as disclosed in Nouri (Para [0050]));
selecting a different one of the views in the sequence as a substitute for a next one of the views (Para [0127], “It should be appreciated that the instruction need not originate from a guidance plan. For example, as discussed above, a neural network may be configured to directly output an instruction based on a received ultrasound image. In this example, the output instruction may be directly provided and the act 906 of generating a guidance plan may be omitted” Wherein the guidance instructions are not dependent on the view sequence, but rather, dependent on the current ultrasound image, thus presenting different guidance in the display;
wherein the different one of the views in the sequence is a more optimal view of the target area of the organ (Para [0068], “the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information. Example anatomical views that may be identified include: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and an apical long axis (ALAX) anatomical view…. the medical information may include an indication that the subject has symptoms of congestive heart failure (such as recently experiencing paroxysmal nocturnal dyspnea). In this example, an anatomical view associated with the heart (such as the PLAX anatomical view) may be identified as the appropriate view to be captured” wherein the appropriate view to be captured is an optimal view, and wherein the guidance of a probe to obtain relevant views for the diagnosis of the organ is utilized to obtain optimal views of the target area of an organ)
However, Nouri does not teach that the selection of a different anatomical imaging view is responsive to the detection and further presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views. 
	In the analogous field of adaptive ultrasound scanning, Canfield teaches responsive to the detection and further presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views (Abstract, “the first neural network may be configured to identify an anatomical feature in the image frame. An indication of the anatomical feature may be provided a second neural network. The second neural network may then determine an anatomical measurement to be obtained based, in part, on the feature identified. The processors may be further configured to cause an indicator of the anatomical measurement to be obtained to be displayed on a user interface”; (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature; (Para [0024], “Neural networks implemented herein may also be configured to analyze input data in the form of the identified anatomical features, anatomical measurements, binary movement classifications and/or fetal position determinations, and based on this input, determine a next step in an adaptive scan protocol.”, wherein the next step of scan protocol is presented in lieu of guidance for the current scan, this includes a next one of the views)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri with the selection of a different anatomical imaging view in response to the detection of an abnormal anatomical feature and the presentation of a different guidance in lieu of guidance for the first view as taught by Canfield. 
	The motivation being to ensure proper investigation of all abnormalities within an organ of interest for accurate diagnosis.   

With respect to Claim 9, Nouri teaches in at least Figs. 1, 4, and 7A-H, The system of claim 8, wherein the anomalous feature of the target organ is a presence of a visible feature in the acquired imagery (Para [0075], “identifying the at least one anatomical feature comprises identifying an anatomical feature selected from the group consisting of: a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung.”)

With respect to Claim 10, Nouri teaches in at least Figs. 1, 4, and 7A-H, The system of claim 8. 
However, Nouri does not teach wherein the anomalous feature is an absence of a visible feature in the acquired imagery.
In the analogous field of adaptive ultrasound scanning, Canfield teaches wherein the anomalous feature is an absence of a visible feature in the acquired imagery (Para [0025], “The neural network can be machine- trained to identify one or more bodily features, such as various bones, organs and/or cavities, and output an indication of the presence and/or absence thereof, along with any measurements of such features obtained via ultrasound imaging.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the adaptive image acquisition of Nouri with the detection of the anomalous feature as the absence of an anatomical feature as taught by Canfield.  
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level. 

With respect to Claim 11, Nouri teaches in at least Figs. 1, 4, and 7A-H, The system of claim 9, wherein the visible feature is correlated in memory of the computing system with a disease (Para [0150], “the computing device may generate a diagnosis of a medical condition of the subject using the ultrasound image containing the target anatomical view…. The computing device may combine the information regarding the medical parameters with other information (such as the medical information about the subject received in act 1302) to diagnose a medical condition of the subject….It should be appreciated that the computing device may be configured to diagnose any of a variety of medical conditions such as: heart conditions (e.g., congestive heart failure, coronary artery disease, and congenital heart disease), lung conditions (e.g., lung cancer), kidney conditions (e.g., kidney stones), and/or joint conditions (e.g., arthritis)”; (Para [0216], “he computing device 1502 may send an ultrasound image over the network 1516 to the server 1518 for analysis (e.g., to identify an anatomical feature in the ultrasound image and/or identify an instruction to provide the operator) and receive the results of the analysis from the server 1518. Additionally (or alternatively), the computing device 1502 may communicate with these devices to access information that is not available locally and/or update a central information repository. For example, the computing device 1502 may access the medical records of a subject being imaged with the ultrasound device 1514 from a file stored in the database 1522.”)

With respect to Claim 12, Nouri teaches in at least Figs. 1, 4, and 7A-H, the system of claim 9.
However, Nouri does not teach wherein the visible feature is an irregular characteristic of a structure of the target area of the organ.
In the analogous field of adaptive ultrasound scanning, Canfield teaches wherein the visible feature is an irregular characteristic of a structure of the target area of the organ (Para [0004], “the system may be configured to improve the accuracy, efficiency and automation of prenatal ultrasound scans, or ultrasound scanning protocols associated with other clinical applications (e.g., cardiac, liver, breast, etc.), for example by identifying specific anatomical features, movement of anatomical features or structures (e.g., fetal movements) and positioning of said anatomical features or structures”; (Para [0005], “systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri with the detection of a visible irregular anatomical structure of a target organ as taught by Canfield
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level.

With respect to Claim 14, Nouri teaches in at least Figs. 1, 4, and 7A-H, A computer program product for ultrasound guidance dynamic progression, the computer program product including a non-transitory computer readable storage medium (Para [0206], “The memory circuitry 1507 may be used for storing programs and data during operation of the ultrasound system 1500B. The memory circuitry 1507 may comprise one or more storage devices such as non-transitory computer-readable storage media. The processing circuitry 1501 may control writing data to and reading data from the memory circuity 1507 in any suitable manner.”) having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method including (Para [0218], “Processor-executable instructions may be in many forms, such as program modules, executed by one or more computers or other devices.”): 
selecting a predetermined ultrasound diagnostic workflow (Para [0086], “the at least one processor is configured to receive medical information about the subject and identify a target anatomical view of the subject to image based on the received medical information about the subject”; (Para [0089], “obtaining the ultrasound image containing the target anatomical view comprises guiding an operator of the ultrasound device to obtain the ultrasound image containing the target anatomical view.” Wherein a predetermination of the ultrasound diagnostic workflow is based on the subjects medical information) in memory (Para [0076], “the computing device 104 may comprise one or more storage elements (such as a non-transitory computer readable medium) to, for example, store instructions that may be executed by the processing element(s) and/or store all or any portion of the ultrasound data received from the ultrasound device 102.”) of an ultrasound diagnostic computing system, the workflow comprising a sequence of views of a target organ (Para [0022], “the at least one processor is configured to guide capture of the ultrasound image at least in part by generating a guidance plan for how to guide an operator of an ultrasound device to capture the ultrasound image containing the target anatomical view… the at least one processor is configured to guide capture of the ultrasound image at least in part by identifying an anatomical view contained in the other ultrasound image using a deep learning technique.” Wherein the guidance plan is a sequence of instructions to guide the user in obtaining the target anatomical view, and wherein deep learning techniques require a training and validation set, thus, in this case the determination of a target organ view is performed by comparison of stored target views of organs with images captured by the probe; (Para [0105], “a method for training a convolutional neural network using statistical prior knowledge. The method comprises (a) receiving a training set comprising a plurality of medical images of a plurality of subjects and a training annotation associated with each of the plurality of medical images; (b) receiving statistical prior knowledge of the plurality of the medical images, wherein the statistical prior knowledge comprises statistics associated with variability of the medical images arising from naturally occurring structures of the plurality of subjects; and (c) training the convolutional neural network, using the training set, by incorporating the statistical prior knowledge.”); 
selecting a first one of the views in the sequence and presenting guidance in a display of the computing system for the selected first one of the views (Para [0068], “the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information. Example anatomical views that may be identified include: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and an apical long axis (ALAX) anatomical view…. the medical information may include an indication that the subject has symptoms of congestive heart failure (such as recently experiencing paroxysmal nocturnal dyspnea). In this example, an anatomical view associated with the heart (such as the PLAX anatomical view) may be identified as the appropriate view to be captured”; (Para [0037], “the method may further include providing at least one instruction (or one set of instructions) to an operator of the ultrasound device indicating how to reposition the ultrasound device… the instruction may be displayed to the operator using a display (e.g., a display integrated into the computing device, such as the operator's mobile device) or audibly provided to the operator using a speaker (e.g., a speaker integrated into the computing device). Example instructions include “TURN CLOCKWISE,” “TURN COUNTER-CLOCKWISE,” “MOVE UP,” “MOVE DOWN,” “MOVE LEFT,” and “MOVE RIGHT.”); 
acquiring imagery in the computing system in association with the selected first one of the views in the sequence (Para [0069], “the operator may be provided one or more instructions (e.g., a sequence of instruction) to reposition the ultrasound device on the subject such that the ultrasound device is properly positioned on the subject to capture the target anatomical view.”); 
detecting an anomalous feature of the target organ (Para [0069], “the operator may be provided one or more instructions (e.g., a sequence of instruction) to reposition the ultrasound device on the subject such that the ultrasound device is properly positioned on the subject to capture the target anatomical view.”);
selecting a different one of the views in the sequence as a substitute for a next one of the views (Para [0127], “It should be appreciated that the instruction need not originate from a guidance plan. For example, as discussed above, a neural network may be configured to directly output an instruction based on a received ultrasound image. In this example, the output instruction may be directly provided and the act 906 of generating a guidance plan may be omitted” Wherein the guidance instructions are not dependent on the view sequence, but rather, dependent on the current ultrasound image, thus presenting different guidance in the display;
wherein the different one of the views in the sequence is a more optimal view of the target area of the organ wherein the different one of the views in the sequence is a more optimal view of the target area of the organ (Para [0068], “the method may further include identifying a target anatomical view of the subject to be captured using an ultrasound device based on the received medical information. Example anatomical views that may be identified include: a parasternal long axis (PLAX) anatomical view, a parasternal short-axis (PSAX) anatomical view, an apical four-chamber (A4C) anatomical view, and an apical long axis (ALAX) anatomical view…. the medical information may include an indication that the subject has symptoms of congestive heart failure (such as recently experiencing paroxysmal nocturnal dyspnea). In this example, an anatomical view associated with the heart (such as the PLAX anatomical view) may be identified as the appropriate view to be captured” wherein the appropriate view to be captured is an optimal view, and wherein the guidance of a probe to obtain relevant views for the diagnosis of the organ is utilized to obtain optimal views of the target area of an organ) 
However, Nouri does not teach that the selection of a different anatomical imaging view is responsive to the detection and further presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views. 
	In the analogous field of adaptive ultrasound scanning, Canfield teaches responsive to the detection and further presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views (Abstract, “the first neural network may be configured to identify an anatomical feature in the image frame. An indication of the anatomical feature may be provided a second neural network. The second neural network may then determine an anatomical measurement to be obtained based, in part, on the feature identified. The processors may be further configured to cause an indicator of the anatomical measurement to be obtained to be displayed on a user interface”; (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature; (Para [0024], “Neural networks implemented herein may also be configured to analyze input data in the form of the identified anatomical features, anatomical measurements, binary movement classifications and/or fetal position determinations, and based on this input, determine a next step in an adaptive scan protocol.”, wherein the next step of scan protocol is presented in lieu of guidance for the current scan, this includes a next one of the views).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri with the selection of a different anatomical imaging view in response to the detection of an abnormal anatomical feature and the presentation of a different guidance in lieu of guidance for the first view as taught by Canfield. 
	The motivation being to ensure proper investigation of all abnormalities within an organ of interest for accurate diagnosis.   

With respect to Claim 15, Nouri teaches in at least Figs. 1, 4, and 7A-H, the method of claim 14.
However, Nouri does not teach wherein the selection of the different one of the views comprises: 
identifying a measurement to be performed based upon the detection of the anomalous feature of the target area of the organ; and, 
selecting the different one of the views in the sequence based upon an association with the identified measurement as a substitute for a next one of the views; and, 
presenting the different one of the views as a substitute for the next one of the views in order to perform the identified measurement and presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views.
In the analogous field of adaptive ultrasound scanning, Canfield teaches wherein the selection of the different one of the views comprises: 
identifying a measurement to be performed based upon the detection of the anomalous feature of the target organ (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination.” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature);
selecting the different one of the views in the sequence based upon an association with the identified measurement as a substitute for a next one of the views (Para [0010], “Each of the determinations made by the neural network and the activity/positioning modules can be fed into a second neural network configured to, based on the received inputs, recommend a next fetal measurement to be acquired and/or anatomical feature to be imaged. In some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0024], “Neural networks implemented herein may also be configured to analyze input data in the form of the identified anatomical features, anatomical measurements, binary movement classifications and/or fetal position determinations, and based on this input, determine a next step in an adaptive scan protocol.”) Wherein scan protocol is adaptively changed based upon an association with an identified measurement, thus, a different view is selected); and, 
presenting the different one of the views as a substitute for the next one of the views in order to perform the identified measurement and presenting different guidance in the display for the different one of the views in lieu of guidance for the next one of the views (Abstract, “the first neural network may be configured to identify an anatomical feature in the image frame. An indication of the anatomical feature may be provided a second neural network. The second neural network may then determine an anatomical measurement to be obtained based, in part, on the feature identified. The processors may be further configured to cause an indicator of the anatomical measurement to be obtained to be displayed on a user interface”; (Para [0010], “in some embodiments, systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities”; (Para [0027], “determine a presence, absence and/or identity of at least one anatomical feature within each frame, and classify an image view, e.g., a current image view, based on this determination.” Wherein an anatomical measurement and image view is determined in reference to the indication of an anatomical feature).
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition process of Nouri with the identification of a measurement to be performed, the selection of a different anatomical view in response to detection of an abnormality, and presenting a different anatomical view as a substitute for the next one of the views to perform the identified measurement as well as a different guidance protocol as taught by Canfield. 
	The motivation being to have an accurate and thorough imaging method that adapts to unforeseen abnormalities within a subject.  

With respect to Claim 16, Nouri teaches in at least Figs. 1, 4, and 7A-H, the method of claim 14, wherein the anomalous feature is a presence of a visible feature in the acquired imagery (Para [0075], “identifying the at least one anatomical feature comprises identifying an anatomical feature selected from the group consisting of: a heart ventricle, a heart valve, a heart septum, a heart papillary muscle, a heart atrium, an aorta, and a lung.”)

With respect to Claim 17, Nouri teaches in at least Figs. 1, 4, and 7A-H, the method of claim 14.
However, Nouri does not teach wherein the anomalous feature is an absence of a visible feature in the acquired imagery.
In the analogous field of adaptive ultrasound scanning, Canfield teaches wherein the anomalous feature is an absence of a visible feature in the acquired imagery (Para [0025], “The neural network can be machine- trained to identify one or more bodily features, such as various bones, organs and/or cavities, and output an indication of the presence and/or absence thereof, along with any measurements of such features obtained via ultrasound imaging.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the adaptive image acquisition of Nouri with the detection of the anomalous feature as the absence of an anatomical feature as taught by Canfield.  
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level. 

With respect to Claim 18, Nouri teaches in at least Figs. 1, 4, and 7A-H, the method of claim 16, wherein the visible feature is correlated in memory of the computing system with a disease (Para [0150], “the computing device may generate a diagnosis of a medical condition of the subject using the ultrasound image containing the target anatomical view…. The computing device may combine the information regarding the medical parameters with other information (such as the medical information about the subject received in act 1302) to diagnose a medical condition of the subject….It should be appreciated that the computing device may be configured to diagnose any of a variety of medical conditions such as: heart conditions (e.g., congestive heart failure, coronary artery disease, and congenital heart disease), lung conditions (e.g., lung cancer), kidney conditions (e.g., kidney stones), and/or joint conditions (e.g., arthritis)”; (Para [0216], “he computing device 1502 may send an ultrasound image over the network 1516 to the server 1518 for analysis (e.g., to identify an anatomical feature in the ultrasound image and/or identify an instruction to provide the operator) and receive the results of the analysis from the server 1518. Additionally (or alternatively), the computing device 1502 may communicate with these devices to access information that is not available locally and/or update a central information repository. For example, the computing device 1502 may access the medical records of a subject being imaged with the ultrasound device 1514 from a file stored in the database 1522.”)

With respect to Claim 19, Nouri teaches in at least Figs. 1, 4, and 7A-H, the method of claim 16. 
However, Nouri does not teach wherein the visible feature is an irregular characteristic of a structure of the target area of the organ.
In the analogous field of adaptive ultrasound scanning, Canfield teaches wherein the visible feature is an irregular characteristic of a structure of the target area of the organ (Para [0004], “the system may be configured to improve the accuracy, efficiency and automation of prenatal ultrasound scans, or ultrasound scanning protocols associated with other clinical applications (e.g., cardiac, liver, breast, etc.), for example by identifying specific anatomical features, movement of anatomical features or structures (e.g., fetal movements) and positioning of said anatomical features or structures”; (Para [0005], “systems may also be configured to detect fetal abnormalities, and in response to detecting such abnormalities, recommend additional measurements to further interrogate the abnormalities.”)
	Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri with the detection of a visible irregular anatomical structure of a target organ as taught by Canfield
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level.

Claims 7, 13, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nouri (US 10,993,697), in view of Canfield (WO 2019/201726), and further in view of Schnorr (US 10,426,442)
	

With respect to claim 7, the modified Nouri, in view of Canfield teaches the method of claim 3.
However, it does not teach wherein the visible feature is extraneous material on a structure of the target area of the organ.
In the field of adaptive image processing in assisted reproductive imaging modalities, Schnorr teaches wherein the visible feature is extraneous material on a structure of the target area of the organ (Para [0005], “The ovary is imaged for its morphology (e.g., normal, polycystic, or multicystic), for its abnormalities (e.g., cysta, dermoids, endometriomas, tumors, etc.), for its follicular growth in ovulation monitoring, and for evidence of ovulation and corpus luteum formation and function.” Wherein tumors or cysts are seen as extraneous materials on a structure)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri and Canfield combined with the detection of an extraneous material on an anatomical structure of a target organ as taught by Schnorr.
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level.

With respect to claim 13, the modified Nouri, in view of Canfield teaches the method of claim 3. 
However, it does not teach wherein the visible feature is extraneous material on a structure of the target area of the organ.
In the field of adaptive image processing in assisted reproductive imaging modalities, Schnorr teaches wherein the visible feature is extraneous material on a structure of the target area of the organ (Para [0005], “The ovary is imaged for its morphology (e.g., normal, polycystic, or multicystic), for its abnormalities (e.g., cysta, dermoids, endometriomas, tumors, etc.), for its follicular growth in ovulation monitoring, and for evidence of ovulation and corpus luteum formation and function.” Wherein tumors or cysts are seen as extraneous materials on a structure)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri and Canfield combined with the detection of a extraneous material on an anatomical structure of a target organ as taught by Schnorr.
	The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level.

With respect to claim 20, the modified Nouri, in view of Canfield teaches The method of claim 3. 
However, it does not teach wherein the visible feature is extraneous material on a structure of the target area of the organ.
In the field of adaptive image processing in assisted reproductive imaging modalities, Schnorr teaches wherein the visible feature is extraneous material on a structure of the target area of the organ (Para [0005], “The ovary is imaged for its morphology (e.g., normal, polycystic, or multicystic), for its abnormalities (e.g., cysta, dermoids, endometriomas, tumors, etc.), for its follicular growth in ovulation monitoring, and for evidence of ovulation and corpus luteum formation and function.” Wherein tumors or cysts are seen as extraneous materials on a structure)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the automated image acquisition of Nouri and Canfield combined with the detection of a extraneous material on an anatomical structure of a target organ as taught by Schnorr.
The motivation being to provide a thorough examination of organs and prevent the overlooking of abnormalities regardless of the operator’s experience level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/YI-SHAN YANG/Acting SPE, Art Unit 3793